[Cite as State v. Hughes, 2020-Ohio-4516.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               SHELBY COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 17-20-04

        v.

WILLIAM L. HUGHES,                                       OPINION

        DEFENDANT-APPELLANT.




                          Appeal from Sidney Municipal Court
                             Trial Court No. 19CRB00685

                                     Judgment Affirmed

                         Date of Decision:   September 21, 2020




APPEARANCES:

        Jim R. Gudgel for Appellant

        Jeffrey L. Amick for Appellee
Case No. 17-20-04


ZIMMERMAN, J.

        {¶1} Defendant-appellant, William L. Hughes (“Hughes”), appeals the

February 1, 2020 judgment entry of sentence of the Sidney Municipal Court. For

the reasons that follow, we affirm.

        {¶2} On August 21, 2019, Hughes was charged with aggravated menacing in

violation of R.C. 2903.21(A), a first-degree misdemeanor. (Doc. No. 1). On August

26, 2019, Hughes appeared for arraignment and entered a plea of not guilty. (Doc.

No. 7).

        {¶3} On December 20, 2019, Hughes withdrew his plea of not guilty and

entered a guilty plea, under a negotiated plea agreement. (Doc. No. 15). In

exchange for his guilty plea, the State amended the aggravated-menacing charge

to—menacing in violation of R.C. 2903.22, a fourth-degree misdemeanor, and

dismissed Hughes’s traffic violation in another case.1 (Id.); (Dec. 20, 2019 Tr. at

3). The trial court conducted a Crim.R. 11 colloquy, accepted Hughes’s guilty plea,

and ordered a presentence investigation report (“PSI”) be prepared. (Id.); (Id. at 3-

5).

        {¶4} On January 31, 2020, Hughes’s court-appointed counsel filed a motion

to withdraw his guilty plea. (Doc. No. 17). The State filed a memorandum in



1
  Hughes was also charged in case number 19TRD03525 with operating a motorcycle with a driver’s license
that did not bear the motorcycle endorsement in violation of R.C. 4510.12, a minor misdemeanor. (See Doc.
No. 17).

                                                  -2-
Case No. 17-20-04


opposition to Hughes’s motion on the same day. (Doc. No. 18). The trial court

assigned the motion to withdraw guilty plea and sentencing for a hearing. (Doc.

No. 19).      Thereafter, Hughes retained private counsel who filed a notice of

appearance-substitution of counsel and a motion to continue the scheduled hearing,

which the trial court denied as untimely filed.                        (Doc. Nos. 20, 21, 22).

Nevertheless, and on February 4, 2020, the trial court rescheduled both hearings for

February 11, 2020. (Doc. No. 23). On February 6, 2020, Hughes filed his second

motion to withdraw his guilty plea. (Doc. Nos. 24, 25).

        {¶5} The trial court held its hearing on February 11, 2020 to address

Hughes’s motion to withdraw his guilty plea. (Doc. No. 27). After receiving

evidence on the motion, the trial court denied Hughes’s motion, and then proceeded

to sentencing. (Id.). The trial court sentenced Hughes to a one-day-jail term and

one year of community control sanctions.2 (Id.). The trial court filed its judgment

entry of sentence on February 11, 2020. (Id.).

        {¶6} Hughes filed his notice of appeal on February 24, 2020. (Doc. No. 28).

He raises one assignment of error for our review.

                                      Assignment of Error

        The Court abused it’s [sic] discretion in denying the Motion to
        Withdraw Guilty Plea.


2
 Hughes was given credit for one day previously served, was required to complete an anger-rage program
as a condition of his community control sanctions, and ordered pay a $125 fine plus court costs. (Doc. No.
27).

                                                   -3-
Case No. 17-20-04


       {¶7} In his assignment of error, Hughes argues that the trial court abused its

discretion by denying his presentence motion to withdraw his guilty plea.

                                 Standard of Review

       {¶8} A defendant may file a presentence motion to withdraw a guilty plea

pursuant to Crim.R. 32.1. Although a trial court should freely grant such a motion,

a defendant does not maintain an absolute right to withdraw his plea prior to

sentencing. State v. Xie, 62 Ohio St.3d 521, 526 (1992). Instead, a trial court must

hold a hearing to determine whether a “reasonable and legitimate basis” exists for

the withdrawal. Id. at paragraph one of the syllabus.

       {¶9} Appellate review of a trial court’s decision to deny a presentence

motion to withdraw a guilty plea is limited to whether the trial court abused its

discretion. State v. Nathan, 99 Ohio App.3d 722, 725 (3d Dist.1995), citing State

v. Smith, 49 Ohio St.2d 261 (1977). An abuse of discretion implies that the trial

court acted unreasonably, arbitrarily, or unconscionably. State v. Adams, 62 Ohio

St.2d 151, 157-158 (1980). When applying this standard, a reviewing court may

not simply substitute its judgment for that of the trial court. State v. Adams, 3d Dist.

Defiance No. 4-09-16, 2009-Ohio-6863, ¶ 33.

                                       Analysis

       {¶10} We consider several factors when reviewing a trial court’s decision to

grant or deny a defendant’s presentence motion to withdraw a plea, including: (1)


                                          -4-
Case No. 17-20-04


whether the withdrawal will prejudice the prosecution; (2) the representation

afforded to the defendant by counsel; (3) the extent of the hearing held pursuant to

Crim.R. 11; (4) the extent of the hearing on the motion to withdraw the plea; (5)

whether the trial court gave full and fair consideration of the motion; (6) whether

the timing of the motion was reasonable; (7) the stated reasons for the motion; (8)

whether the defendant understood the nature of the charges and potential sentences;

and (9) whether the accused was perhaps not guilty or had a complete defense to the

charges. State v. Lane, 3d Dist. Allen No. 1-10-10, 2010-Ohio-4819, ¶ 21, citing

State v. Griffin, 141 Ohio App.3d 551, 554 (7th Dist.2001). See also State v. Fish,

104 Ohio App.3d 236, 240 (1st Dist.1995), overruled on other grounds, State v.

Sims, 1st Dist. Hamilton No. C-160856, 2017-Ohio-8379. “None of the factors is

determinative on its own and there may be numerous additional aspects ‘weighed’

in each case.” State v. North, 3d Dist. Logan No. 8-14-18, 2015-Ohio-720, ¶ 16,

citing Griffin at 554 and Fish at 240.

       {¶11} Our examination of the reasonable-and-legitimate-basis factors

supports that the trial court’s decision to deny Hughes’s presentence motions to

withdraw his guilty plea was not unreasonable, arbitrary, or unconscionable. Thus,

the trial court did not abuse its discretion by denying Hughes’s motions to withdraw

his guilty plea.




                                         -5-
Case No. 17-20-04


         {¶12} As to the first factor, the State contends that it would be prejudiced if

the trial court were to allow Hughes to withdraw his guilty plea. However, the State

did not provide its specific basis for the prejudice in its memorandums, appellee’s

brief, or argument before the trial court. Moreover, the trial court made no express

determination as to this factor. Importantly, Hughes filed his motion before his

sentencing hearing was held. Therefore, we conclude that the first and sixth factors

weigh in favor of granting Hughes’s presentence motion to withdraw his guilty plea.

         {¶13} Nevertheless, in our review of the totality of the circumstances in this

case, we conclude that the trial court did not abuse its discretion by denying

Hughes’s presentence motion to withdraw his guilty pleas. See State v. Rickman,

3d Dist. Seneca No. 13-13-15, 2014-Ohio-260, ¶ 13 (reviewing the totality of the

circumstances in evaluating whether the trial court abused its discretion by denying

Rickman’s motion to withdraw his guilty plea); State v. Fields, 1st Dist. Hamilton

No. C-090648, 2010-Ohio-4114, ¶ 14. Specifically, we note, that Hughes received

a favorable negotiated plea agreement in which the State agreed to amend the

original charge and dismiss another charge. (Doc. No. 15). (See Dec. 20, 2019 Tr.

at 3).    Hence, such a favorable plea agreement evidences that Hughes was

represented by competent trial counsel. Compare State v. Ferdinandsen, 3d Dist.

Hancock No. 5-15-08, 2016-Ohio-7172, ¶ 31 (concluding that the second factor did

not weigh in Ferdinandsen’s favor because he “was offered a very favorable


                                           -6-
Case No. 17-20-04


negotiated plea agreement”). Further, Hughes asserts that his court-appointed

counsel made certain promises to him as to his ultimate sentence. However, no

evidence was presented to the trial court to support these assertions. Therefore, we

conclude that the second, third, and eighth factors do not weigh in Hughes’s favor.

       {¶14} Addressing the fourth and fifth factors in our totality-of-the-

circumstances analysis, the trial court’s hearing on Hughes’s motion to withdraw

his guilty plea was conducted just before its sentencing hearing wherein both parties

had the opportunity to speak and present their evidence. (Feb. 11, 2020 Tr. at 3-6).

Compare State v. Motley, 1st Dist. Hamilton Nos. C-040430 and C-040431, 2005-

Ohio-2450, ¶ 12 (noting that the trial court permitted Motley “a full opportunity to

speak on why his Crim.R. 32.1 motion should have been granted” “[a]t the

sentencing hearing”). See also Rickman at ¶ 21. Similarly, here the trial court gave

full and fair consideration of Hughes’s reasons to withdraw his guilty plea. Indeed,

the trial court discussed the propriety of Hughes’s motion, while addressing the

reasonable-and-legitimate-basis factors. (See Feb. 11, 2020 Tr. at 3-9). Thus, the

fourth and fifth factors do not weigh in Hughes’s favor.

       {¶15} Turning to the remaining factors, under the seventh and ninth factors,

Hughes did not present any reasonable and legitimate basis for withdrawing his

guilty plea and his claim of innocence is not substantiated by the record. See North,

2015-Ohio-720, at ¶ 27. Under the facts presented, we conclude that Hughes’s


                                         -7-
Case No. 17-20-04


motion to withdraw his plea is a merely a change of heart since his stated reasons

for withdrawal does not amount to a claim of innocence. “‘A change of heart or

mistaken belief about pleading guilty is not a reasonable basis for withdrawal of a

guilty plea.’” State v. Jones, 7th Dist. Mahoning No. 09 MA 50, 2011-Ohio-2903,

¶ 20, quoting State v. Smith, 8th Dist. Cuyahoga No. 94419, 2010-Ohio-5784, ¶ 9.

       {¶16} Moreover, even though Hughes does assert a claim of innocence, his

claim is not substantiated by the record. Claims of innocence must be substantiated.

North at ¶ 27. Rather, Hughes’s claim of innocence is contradicted by his statements

at the change-of-plea hearing wherein Hughes voluntarily, intelligently, and

knowingly admitted guilt to the menacing charge. (Dec. 20, 2019 Tr. at 3). See

Motley, 2005-Ohio-2450, at ¶ 10. For these reasons, we conclude the record does

not substantiate that Hughes pled guilty to a crime that he did not commit. See State

v. Calloway, 1st Dist. Hamilton No. C-040066, 2004-Ohio-5613, ¶ 15, quoting State

v. Griggs, 103 Ohio St.3d 85, 2004-Ohio-4415, ¶ 14, (concluding that “‘a guilty

plea, absent an assertion of innocence, is an admission of guilt.’”). As such, the

seventh and ninth factors do not weigh in Hughes’s favor.

       {¶17} Therefore, despite our conclusions that the first and sixth factors weigh

in Hughes’s favor, we conclude, based on the totality of the circumstances, that

Hughes did not have a reasonable and legitimate basis to withdraw his guilty plea.




                                         -8-
Case No. 17-20-04


See Jones, 2011-Ohio-2903, at ¶ 20. Accordingly, the trial court did not abuse its

discretion by denying Hughes’s request to withdraw his guilty plea.

       {¶18} Hughes’s assignment of error is overruled.

       {¶19} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

SHAW, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                        -9-